Exhibit 10.25

XBOX LIVE SERVER PLATFORM ADDENDUM
TO THE XBOX 360 PUBLISHER LICENSING AGREEMENT

This Xbox Live Server Platform Addendum to the Xbox 360 Publisher Licensing
Agreement (this “XLSP Addendum”) is entered into and effective as of the later
of the two signature dates below (the “Effective Date”) by and between Microsoft
Licensing, GP a Nevada general partnership (“Microsoft”), and THQ Inc.
(“Publisher”), and supplements the Xbox 360 Publisher License Agreement between
the parties dated as of October 31, 2005 (the “Xbox 360 PLA”).  Except as
expressly provided otherwise in this XLSP Addendum, capitalized terms have the
same meanings ascribed to them in the Xbox 360 PLA.  The terms of the Xbox 360
PLA are incorporated by reference, and except and to the extent expressly
modified by this XLSP Addendum, the Xbox 360 PLA remains in full force and
effect and is hereby ratified and confirmed.

RECITALS

A.                                   Under the Xbox 360 PLA, Publisher may
include in its Xbox 360 Software Titles certain Online Features accessible via
Xbox Live.  Generally, Xbox Live is a closed online network accessible only by
servers owned and operated by Microsoft.

B.                                     Publisher wishes to host on Publisher’s
servers or a third party server some or all of the Online Content for its Xbox
360 Software Titles in accordance with the terms and conditions set forth
herein.

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:


1.                                      DEFINITIONS


1.1                                 “PUBLISHER HOSTED ONLINE CONTENT” MEANS ANY
CONTENT, INCLUDING WITHOUT LIMITATION ANY ONLINE CONTENT OR ONLINE GAME FEATURE,
THAT IS HOSTED AND SERVED THROUGH THE PUBLISHER HOSTING SERVICES UNDER THE TERMS
OF THIS XLSP ADDENDUM.


1.2                                 “PUBLISHER HOSTING SERVICES” MEANS
PUBLISHER’S HOSTING OF PUBLISHER HOSTED ONLINE CONTENT PURSUANT TO THE TERMS AND
CONDITIONS OF THIS XLSP ADDENDUM, WHETHER PERFORMED BY PUBLISHER OR A THIRD
PARTY HOST, INCLUDING OPERATING, MAINTAINING AND CONTROLLING THE SERVERS
NECESSARY FOR THE PROVISION OF PUBLISHER HOSTED ONLINE CONTENT.


1.3                                 “THIRD PARTY HOST” MEANS A THIRD PARTY
PROVIDING PUBLISHER HOSTING SERVICES ON BEHALF OF PUBLISHER.


1.4                                 “XBOX LIVE SERVER PLATFORM” OR “XLSP” MEANS
MICROSOFT’S PLATFORM AND/OR SERVER ARCHITECTURE WHICH ENABLES THE PUBLISHER
HOSTING SERVICES TO FUNCTION AS AN EXPANSION TO THE FEATURES AVAILABLE FROM THE
XBOX LIVE SERVICE.


1.5                                 “XBOX LIVE USER CONTENT” MEANS ANY CONTENT
THAT ORIGINATES FROM XBOX LIVE USERS IN ANY FORMAT AND THAT IS PUBLISHED THROUGH
OR AS PART OF ANY PUBLISHER HOSTED ONLINE CONTENT, BUT EXCLUDING XBOX LIVE USER
COMMUNICATIONS.


1.6                                 “XBOX LIVE USER COMMUNICATIONS” MEANS
TRANSIENT VOICE AND TEXT COMMUNICATIONS SENT FROM AN XBOX LIVE USER TO ONE OR
MORE XBOX LIVE USERS (E.G, VOICE CHAT).

CONFIDENTIAL 


--------------------------------------------------------------------------------



2.                                      APPROVAL AND CERTIFICATION

All proposed Publisher Hosting Services and Publisher Hosted Online Content must
go through the same approval process as set forth in the Xbox 360 PLA (i.e., the
stages for Concept approval, pre-Certification, Certification and Marketing
Materials approvals that apply to all aspects of the Software Title).   All
Publisher Hosting Services and Publisher Hosted Online Content is subject to the
same terms to which any Software Title and/or Online Content is subject per the
Xbox 360 PLA.  In order to pass a Software Title using XLSP through
Certification, Publisher may be required to submit additional information about
its server architecture and access to its server environment sufficient to
enable Microsoft to conduct testing of the Publisher Hosting Services.  In
addition to the requirements under this XLSP Addendum, Publisher acknowledges
and agrees that it will be bound by all XLSP policies set forth in the Xbox 360
Publisher Guide.


3.                                      PRIVACY

As a condition for Certification, Microsoft may require Publisher to have a
separate terms of use or privacy policy under Publisher’s name and implemented
in a manner that is reasonably acceptable to Microsoft.  Microsoft must
expressly consent to any collection of Xbox Live User personally identifiable
information and in such event, Publisher may collect only what user data that is
legitimately necessary for the intended purpose and may not use any such user
data relating to the Xbox 360 and the Xbox Live service in any manner outside of
the Publisher Hosting Services.  In the event Microsoft requires that Publisher
use a separate terms of use or privacy policy for the Publisher Hosting
Services, then such policies will clearly state (i) that the Xbox Live User’s
personal information will be shared with Microsoft, and (ii) that the Xbox Live
User will be subject to the terms and conditions of the Microsoft Privacy
Statement and the Microsoft Terms of Use.  Such notice must contain hyperlinks
to the Xbox Live terms of use, privacy statement, and code of conduct currently
located at, http://www.xbox.com/xboxlive.  Publisher agrees that any separate
terms of use or privacy policy will be in addition to and not conflicting with
the Xbox Live terms of use, privacy statement and code of conduct.


4.                                      BETA TRIALS

At any time prior to Certification of the Software Title that uses XLSP,
Microsoft may require that internal or public beta testing be conducted by or on
behalf of Microsoft (the “Beta Trials”).  Microsoft’s prior written approval,
which may be withheld in Microsoft’s sole discretion, is required for any Beta
Trials.  All feedback provided by Microsoft to Publisher as a result of the Beta
Trials is advisory in nature, and satisfactory feedback from the Beta Trials is
not an indication that the Publisher Hosted Online Content will be approved
following the Certification submission.  Likewise, Beta Trial feedback may
include information regarding violations of Technical Certification Requirements
that could, if not addressed by Publisher, result in Certification failure.


5.                                      PUBLISHER HOSTING SERVICES


5.1                                 PUBLISHER RESPONSIBILITY.  PUBLISHER IS
RESPONSIBLE FOR HOSTING THE PUBLISHER HOSTED ONLINE CONTENT AND PROVIDING THE
PUBLISHER HOSTING SERVICES.  PUBLISHER SHALL OPERATE THE PUBLISHER HOSTING
SERVICES IN A MANNER THAT MEETS OR EXCEEDS STANDARDS OF QUALITY, PERFORMANCE,
STABILITY, AND SECURITY GENERALLY ACCEPTED IN THE INDUSTRY, AND THOSE SPECIFIC
REQUIREMENTS SET FORTH BELOW IN THIS SECTION AND IN THE XBOX 360 PUBLISHER
GUIDE.


5.2                                 THIRD PARTY HOST.  IF PUBLISHER IS USING A
THIRD PARTY HOST TO PROVIDE THE PUBLISHER HOSTING SERVICES, PUBLISHER MAY
PROVIDE TO THE THIRD PARTY HOST ACCESS TO ONLY THOSE PORTIONS OF THE XDK THAT
ARE NECESSARY FOR THE THIRD PARTY HOST TO PERFORM PUBLISHER’S HOSTING SERVICES.
 PRIOR TO USING THE SERVICES OF ANY THIRD PARTY HOST, THE THIRD PARTY HOST AND
PUBLISHER MUST SIGN A THIRD PARTY HOSTING AGREEMENT SUBSTANTIALLY AND MATERIALLY
IN THE FORM SET FORTH IN EXHIBIT A, AND MICROSOFT MUST ACCEPT AND APPROVE SUCH
AGREEMENT IN WRITING.  PUBLISHER HEREBY UNCONDITIONALLY AND IRREVOCABLY
GUARANTEES THE THIRD PARTY HOST’S PERFORMANCE OF THE APPLICABLE OBLIGATIONS AND
RESTRICTIONS IMPOSED BY THIS XLSP ADDENDUM AND THE THIRD PARTY HOSTING
AGREEMENT.

2


--------------------------------------------------------------------------------



5.3                                 PUBLISHER HOSTING SERVICE REQUIREMENTS. 
PUBLISHER SHALL ADHERE TO THE FOLLOWING REQUIREMENTS AND UPON REQUEST FROM
MICROSOFT, PUBLISHER SHALL PROVIDE MICROSOFT WITH SUFFICIENT INFORMATION TO
VERIFY COMPLIANCE WITH THESE REQUIREMENTS:


5.3.1                        OPERATION.  PUBLISHER SHALL MONITOR THE OPERATION
AND PERFORMANCE OF THE PUBLISHER HOSTING SERVICES, RESPOND TO TECHNICAL AND XBOX
LIVE USER INQUIRIES, AND HAVE RULES, POLICIES, AND PROCEDURES FOR THE PUBLISHER
HOSTING SERVICES THAT ARE CONSISTENT WITH THE STANDARDS DEFINED BELOW OR AS
OTHERWISE PROVIDED BY MICROSOFT FROM TIME TO TIME IN THE EVENT MICROSOFT
REASONABLY DETERMINES THAT THE STANDARDS NEED TO BE UPDATED IN LIGHT OF INDUSTRY
STANDARDS.


5.3.2                        REPORTING AND TECHNICAL POLICIES.  THE PARTIES
SHALL FOLLOW THE COMMUNICATION PROCESSES FOR SHARING AND UPDATING EACH OTHER’S
TECHNICAL TEAMS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE.  IN ADDITION,
PUBLISHER SHALL FOLLOW THE TECHNICAL PROCESSES, POLICIES, RULES, AND DETAILED
PROCEDURES FOR NOTIFICATION, ESCALATION AND REPORTING OF SCHEDULED AND
UNSCHEDULED MAINTENANCE, AND PROBLEMS THAT MIGHT OCCUR WITH THE PUBLISHER
HOSTING SERVICES AS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE.  EACH PARTY IS
RESPONSIBLE FOR NOTIFYING THE OTHER IN THE EVENT THAT IT DISCOVERS A TECHNICAL
PROBLEM WITH THE SERVICE OF THE OTHER PARTY.  PUBLISHER SHALL PROVIDE MICROSOFT
**** ADVANCED WRITTEN NOTICE OF PUBLISHER’S SCHEDULED DOWNTIMES, AND PUBLISHER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SCHEDULE MAINTENANCE DOWNTIMES FOR
THE PUBLISHER HOSTING SERVICES AT THE SAME TIME AS MICROSOFT’S SCHEDULED
DOWNTIMES FOR XBOX LIVE.  UPON NOTIFICATION OF A SCHEDULED DOWNTIME FOR THE
PUBLISHER HOSTING SERVICES, MICROSOFT MAY AT ITS OPTION REQUEST AN ALTERNATE
TIME FOR SUCH SCHEDULED MAINTENANCE AND PUBLISHER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ACCOMMODATE MICROSOFT’S REQUEST.


5.3.3                        SERVER CAPACITY AND UPTIME.   PUBLISHER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO SUPPORT ALL USERS OF ITS PUBLISHER HOSTING
SERVICES, INCLUDING OPERATING SUFFICIENT SERVERS FOR USER TRAFFIC, AND SHALL
IMMEDIATELY INFORM MICROSOFT OF THE FAILURE OF RELEVANT PUBLISHER HOSTING
SERVICES.  PUBLISHER SHALL ENSURE THAT ALL SERVERS OPERATE AT NO MORE THAN ****
CPU CAPACITY WHEN THE PUBLISHER HOSTING SERVICES IS AT A “PEAK LOAD” WHERE “PEAK
LOAD” IS DEFINED AS THAT POINT WHEN, DURING A GIVEN MONTH, (I) SERVER
TRANSACTIONS PER SECOND ARE AT THEIR HIGHEST LEVEL FOR THE PUBLISHER HOSTING
SERVICES AND (II) CPU CONSUMPTION IS AT ITS HIGHEST LEVEL.  THE PUBLISHER
HOSTING SERVICES  SHALL HAVE UPTIME OF **** PER MONTH, WHERE UPTIME IS DEFINED
AS THE PORTION OF TIME WHEN THE SYSTEM IS ACCESSIBLE AND AVAILABLE TO XBOX LIVE
USERS.  UPTIME WILL BE CALCULATED ON A MONTHLY BASIS ASSUMING CONFORMANCE WITH
THE INDUSTRY STANDARD OF MONITORING UPTIME EVERY ****.  PUBLISHER WILL REPORT
THE UPTIME STATISTICS TO MICROSOFT UPON REQUEST.  SCHEDULED MAINTENANCE DONE
PURSUANT TO SECTION 5.3.2 ABOVE MAY BE DEDUCTED WHEN CALCULATING UPTIME.


5.3.4                        PUBLISHER CONTACT.  AS PROVIDED IN THE XBOX 360
PUBLISHER GUIDE, PUBLISHER SHALL DESIGNATE AT LEAST ONE FULL-TIME EMPLOYEE AS A
PRODUCT OR PROGRAM MANAGER TO THE SERVICES CONTEMPLATED UNDER THIS XLSP
ADDENDUM, RESPONSIBLE FOR SERVING AS MICROSOFT’S LIAISON, PERFORMING PUBLISHER’S
OBLIGATIONS UNDER THIS AGREEMENT, AND SERVING AS PRIMARY CONTACT TO MICROSOFT.


5.3.5                        SERVER LOCATION.  PUBLISHER MUST LOCATE ALL SERVERS
USED TO OPERATE THE PUBLISHER HOSTING SERVICES IN APPROVED TERRITORIES AS
PROVIDED FOR IN THE XBOX 360 PUBLISHER GUIDE.


5.3.6                        TROUBLESHOOTING; NOTICE TO USERS.  IF THE PUBLISHER
HOSTING SERVICES ARE UNABLE TO ESTABLISH A CONNECTION TO XBOX LIVE, THEN
PUBLISHER WILL WORK WITH MICROSOFT TO TROUBLESHOOT THE CAUSE OF THE PROBLEM AND
DILIGENTLY WORK TO FIX ANY SUCH PROBLEM.  DURING ANY TIME IN WHICH A SOFTWARE
TITLE OR ANY PUBLISHER HOSTED ONLINE CONTENT USING THE PUBLISHER HOSTING
SERVICES ARE UNABLE TO ESTABLISH A CONNECTION TO THE PUBLISHER HOSTING SERVICES,
THEN PUBLISHER WILL DISPLAY THE APPROPRIATE MESSAGE TO THE XBOX LIVE USER IN
ACCORDANCE WITH THE XBOX 360 PUBLISHER GUIDE.

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

3


--------------------------------------------------------------------------------


5.4                                 Customer Support.  As set forth in the Xbox
360 PLA, as between Microsoft and Publisher, Publisher is solely responsible for
providing customer support to Xbox Live Users for Publisher Hosted Online
Content and Publisher Hosting Services.  Except as expressly set forth herein,
Publisher acknowledges and agrees that Microsoft has no support responsibilities
whatsoever to Xbox Live Users for the Publisher Hosted Online Content and
Publisher Hosting Services.

5.5                                 Xbox Live Family Settings Features. 
Publisher Hosting Services and Publisher Hosted Online Content shall at all
times comply with the requirements of the Xbox 360 Publisher Guide and the
Technical Certification Requirements related to the family settings features of
the Xbox 360 and Xbox Live.

5.6                                 Law Enforcement and Regulatory
Requirements.  Publisher is responsible for ensuring that the Publisher Hosting
Services and Publisher Hosted Online Content comply with all legal and
regulatory requirements that apply in the jurisdictions in which such services
or content are made available.  Publisher may be required to provide Microsoft
with information including legal opinions (when reasonably necessary) to verify
that the Publisher Hosting Services and Publisher Hosted Online Content comply
with applicable laws.  In addition, Publisher agrees that it will promptly reply
to and comply with any requests by any law enforcement officials regarding the
Publisher Hosting Services or Publisher Hosted Online Content.


6.                                      XBOX LIVE USER CONTENT


6.1                                 MICROSOFT APPROVAL.  PUBLISHER MAY NOT ALLOW
XBOX LIVE USERS TO CREATE, SHARE OR OTHERWISE PROVIDE XBOX LIVE USER CONTENT IN
CONNECTION WITH A SOFTWARE TITLE WITHOUT MICROSOFT’S EXPRESS APPROVAL.  IF
PUBLISHER WANTS TO MAKE XBOX LIVE USER CONTENT AVAILABLE AS PART OF PUBLISHER
HOSTED ONLINE CONTENT, PUBLISHER WILL PROVIDE TO MICROSOFT A DETAILED
DESCRIPTION OF THE PROCESS AND PROCEDURES PUBLISHER WILL HAVE IN PLACE REGARDING
SUCH XBOX LIVE USER CONTENT.


6.2                                 CLAIM OF INFRINGEMENT.  IF MICROSOFT HAS
APPROVED PUBLISHER ALLOWING XBOX LIVE USER CONTENT, PUBLISHER SHALL MAINTAIN A
PROCEDURE FOR REMOVING XBOX LIVE USER CONTENT IN THE EVENT OF A GOOD FAITH CLAIM
OF INFRINGEMENT PURSUANT TO THE DIGITAL MILLENNIUM COPYRIGHT ACT (DMCA) AND
OTHER APPLICABLE LAWS AND REGULATIONS.  MICROSOFT MAY NOTIFY PUBLISHER OF ANY
COMPLAINTS MICROSOFT RECEIVES RELATED TO XBOX LIVE USER CONTENT.  PUBLISHER
SHALL REMOVE ALLEGEDLY INFRINGING XBOX LIVE USER CONTENT UPON RECEIPT OF A GOOD
FAITH THIRD PARTY CLAIM OF INFRINGEMENT IN COMPLIANCE WITH THE DMCA (OR OTHER
APPLICABLE LAWS AND REGULATIONS) OR UPON NOTICE FROM MICROSOFT, BUT NO LATER
THAN FORTY-EIGHT (48) HOURS IN THE EVENT PUBLISHER DOES NOT OR IS NOT ABLE TO
RECTIFY ANY SUCH CLAIM WITHIN THE FORTY-EIGHT (48) HOUR PERIOD.  PUBLISHER
AGREES TO NOTIFY MICROSOFT AS SOON AS COMMERCIALLY REASONABLE (AND IN ANY EVENT
NO LATER THAN FORTY-EIGHT (48) HOURS AFTER RECEIPT) OF ANY SUCH CLAIMS OF
INFRINGEMENT AND TO UPDATE MICROSOFT AS TO STEPS TAKEN IN RESPONSE THERETO.  IN
ORDER TO MITIGATE ESCALATION OF ANY SUCH CLAIMS, MICROSOFT MAY IN ITS GOOD FAITH
DISCRETION REMOVE SUCH CONTENT ACCORDING TO MICROSOFT’S STANDARD PROCEDURE FOR
COMPLIANCE WITH THE DMCA AND OTHER APPLICABLE LAWS AND REGULATIONS.


6.3                                 ADDITIONAL CIRCUMSTANCES FOR REMOVAL OF XBOX
LIVE USER CONTENT.  MICROSOFT MAY IN ITS DISCRETION REQUEST THAT XBOX LIVE USER
CONTENT BE REMOVED BY PUBLISHER PURSUANT TO THE PROCEDURES DESCRIBED ABOVE FOR
XBOX LIVE USER VIOLATIONS OF THE MICROSOFT’S TERMS OF USE AND/OR CODE OF
CONDUCT.


7.                                      ACTION BY MICROSOFT

In the event Publisher fails to perform any of its obligations under this XLSP
Addendum, including failure to conform to the approved Concept for the Software
Title and/or Publisher Hosting Services, Microsoft has the right, without
limiting any of its other rights and remedies under the Agreement, to restrict
access to the Publisher Hosted Online Content and disconnect Publisher Hosting
Services from Xbox Live.  Microsoft, in its discretion, may restrict the
uploading of Xbox Live User Content to, or require Publisher to remove Xbox Live
User Content from, Xbox Live in accordance with the Xbox Live Terms of Use, the
Xbox Live Privacy Policy and the Xbox Live Code of Conduct.

4


--------------------------------------------------------------------------------



8.                                      TERM AND TERMINATION


8.1                                 TERM.  THE TERM OF THIS XLSP ADDENDUM IS THE
SAME AS SET FORTH IN THE XBOX 360 PLA.


8.2                                 EFFECT OF TERMINATION.  UPON TERMINATION OR
EXPIRATION OF THE XBOX 360 PLA AND/OR THIS XLSP ADDENDUM, PUBLISHER SHALL
CONTINUE TO SUPPORT EXISTING PUBLISHER HOSTED ONLINE CONTENT UNTIL THE EARLIER
OF (1) THE END OF THE FINISHED PRODUCT UNIT SELL-OFF PERIOD AS SET FORTH IN THE
XBOX 360 PLA, OR (2) THE END OF THE MINIMUM COMMITMENT TERM FOR ONLINE CONTENT
(AS DEFINED IN THE XBOX 360 PLA).  ADDITIONALLY, PUBLISHER SHALL CONTINUE TO
SUPPORT ANY EVENT-BASED PUBLISHER HOSTED ONLINE CONTENT THAT STARTED BEFORE
TERMINATION OR EXPIRATION.  TO THE EXTENT PUBLISHER HAS SUPPORT OBLIGATIONS
PURSUANT TO THIS SECTION 8.2 FOLLOWING TERMINATION OR EXPIRATION, ALL OF
PUBLISHER’S OBLIGATIONS UNDER THIS XLSP ADDENDUM WILL CONTINUE TO APPLY. IF THIS
XLSP ADDENDUM IS TERMINATED DUE TO PUBLISHER’S BREACH, THEN MICROSOFT HAS THE
RIGHT TO IMMEDIATELY TERMINATE THE AVAILABILITY OF THE PUBLISHER HOSTED ONLINE
CONTENT AND REQUIRE THAT THE OPERATION OF PUBLISHER HOSTING SERVICES IMMEDIATELY
CEASE, AND ALL MICROSOFT SOFTWARE OR MATERIALS BE IMMEDIATELY RETURNED TO
MICROSOFT.


8.3                                 SURVIVAL.  THE FOLLOWING SECTIONS OF THIS
XLSP ADDENDUM SHALL SURVIVE EXPIRATION OR TERMINATION OF THIS XLSP ADDENDUM:  9
AND 10.  OTHER SECTIONS SHALL SURVIVE IN ACCORDANCE WITH THEIR TERMS.


9.                                      WARRANTIES

In addition to the warranties set forth in the Xbox 360 PLA, Publisher
additionally warrants and represents that:


9.1                                 ANY AND ALL INFORMATION, DATA, LOGOS,
SOFTWARE OR OTHER MATERIALS PROVIDED TO MICROSOFT AND/OR MADE AVAILABLE TO XBOX
LIVE USERS VIA PUBLISHER HOSTED ONLINE CONTENT OR THE PUBLISHER HOSTING SERVICES
COMPLIES WITH ALL APPLICABLE LAWS AND REGULATIONS AND DOES NOT AND WILL NOT
INFRINGE UPON OR MISAPPROPRIATE ANY THIRD PARTY TRADE SECRETS, COPYRIGHTS,
TRADEMARKS, PATENTS, PUBLICITY, PRIVACY OR OTHER PROPRIETARY RIGHTS.


9.2                                 THE PUBLISHER HOSTED ONLINE CONTENT AND THE
PUBLISHER HOSTING SERVICES DO NOT AND WILL NOT CONTAIN ANY MESSAGES, DATA,
IMAGES OR PROGRAMS WHICH ARE, BY LAW, DEFAMATORY, OBSCENE OR PORNOGRAPHIC, OR IN
ANY WAY VIOLATE ANY APPLICABLE LAWS (INCLUDING WITHOUT LIMITATION LAWS OF
PRIVACY) OF THE APPLICABLE ONLINE TERRITORY(IES).


9.3                                 THE PUBLISHER HOSTED ONLINE CONTENT AND THE
PUBLISHER HOSTING SERVICES DO NOT HARVEST OR OTHERWISE COLLECT INFORMATION ABOUT
XBOX LIVE USERS, INCLUDING E-MAIL ADDRESSES, AND THE PUBLISHER HOSTED ONLINE
CONTENT AND THE PUBLISHER HOSTING SERVICES DO NOT LINK TO ANY UNSOLICITED
COMMUNICATION SENT TO ANY THIRD PARTY.


9.4                                 PUBLISHER WILL NOT SERVE ANY PUBLISHER
HOSTED ONLINE CONTENT THAT IS NOT APPROVED IN THE SOFTWARE TITLE’S CONCEPT.


9.5                                 PUBLISHER HAS OBTAINED ALL NECESSARY RIGHTS
AND PERMISSIONS FOR ITS AND MICROSOFT’S USE OF THE XBOX LIVE USER CONTENT AND
THE XBOX LIVE USER CONTENT DOES NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY.


10.                               INDEMNIFICATION

The indemnification obligations of the parties under the Xbox 360 PLA extends to
any breach by either party of its warranties, representations or covenants set
forth in this XLSP Addendum.  With regard to the Publisher Hosting Services,
Publisher’s warranties, representation, covenants and indemnification
obligations apply regardless of whether or not Publisher has engaged a Third
Party Host to perform all or any of the Publisher Hosting Services.

5


--------------------------------------------------------------------------------


Publisher’s indemnity obligation applies to any third party claims arising out
of Microsoft’s use of the Xbox Live User Content.


11.                               SUB-PUBLISHING

Publisher may enter into sub-publishing arrangements as provided for in the Xbox
360 PLA with respect to Software Titles subject to this XLSP Addendum, provided
that Publisher remains in control of and responsible for the operations of all
Publisher Hosted Online Content and Publisher Online Services.  If Publisher
desires to transfer the ownership and operation of Publisher Online Services to
its sub-publishing partner, then the sub-publisher must be treated as a Third
Party Host hereunder or Publisher must get confirmation in writing that the
sub-publisher has its own XLSP Addendum in place with Microsoft.


12.                               WRITTEN AMENDMENT AND APPROVALS

Approvals under this XLSP Addendum that are required to be in writing require
the exchange of written signatures by authorized individuals of each party. 
Email or oral approvals in such cases will not be valid.  This XLSP Addendum may
not be modified except by written agreement dated after the date of this XLSP
Addendum and signed by Publisher and Microsoft.

IN WITNESS WHEREOF, the parties hereto have caused this XLSP Addendum to be
executed as of the Effective Date on the dates indicated below.

“Microsoft”

 

“Publisher”

MICROSOFT LICENSING, GP

 

THQ INC.

 

 

 

 

 

 

By (sign)

 

By (sign)

 

 

 

Name (Print)

 

Name (Print)

 

 

 

Title

 

Title

 

 

 

Date

 

Date

 

6


--------------------------------------------------------------------------------


EXHIBIT A

THIRD PARTY HOST AGREEMENT

For good and valuable consideration,
                                                                , a corporation
of                                                    (“Third Party Host”)
hereby covenants and agrees with Microsoft Licensing, GP (“Microsoft”), a Nevada
General Partnership, and                                         (“Publisher”),
a                                          that Third Party Host shall comply
with all obligations and terms and conditions of Publisher related to the XDK
License and the Publisher Hosting Services as defined in and pursuant to the
Xbox 360 Publisher License Agreement between Microsoft and Publisher dated
                                                      and the Xbox Live Server
Platform Addendum to the Xbox 360 Publisher Licensing Agreement between
Microsoft and Publisher  dated                                                  
(collectively the “Agreement”).

It is a condition precedent to the effectiveness of this Third Party Host
Agreement that the Third Party Host execute and return to Microsoft a signed XDK
License, including an executed Nondisclosure Agreement.

Except as provided below, this Third Party Host Agreement commences on the
Effective Date set forth above and continues until the earlier of termination or
expiration of the Agreement.

Nothing contained herein limits Publisher’ ability to exercise any rights and/or
to assert any claims and/or liabilities against Third Party Host under any
separate agreement between Publisher and Third Party Host.

IN WITNESS WHEREOF, the undersigned parties have executed this agreement as of
the date set forth below.  All signed copies of this Third Party Host Agreement
are to be deemed originals.

“THIRD PARTY HOST”

 

“PUBLISHER”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name (please print)

 

Name (please print)

 

 

 

Title

 

Title

 

 

 

Date

 

Date

 

 

 

“Microsoft”

 

 

MICROSOFT LICENSING, GP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name (please print)

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

7


--------------------------------------------------------------------------------